723 N.W.2d 837 (2006)
J. Silva GONCALVES, Plaintiff-Appellant,
v.
COMMUNITY SUPPORT AND TREATMENT SERVICES, Washtenaw County Health Organization, and Washtenaw County, Defendants-Appellees.
Docket No. 130898. COA No. 264450.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the February 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.